El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
“En momentos de pasión política, la falta de honradez o la venganza son motivaciones fácilmente atribuibles a la conducta legislativa. Sin embargo, los tribunales no son el lugar adecuado para estas controversias. Corresponde a la autodisciplina de los legisladores y a los electores, en úl-tima instancia, desalentar o corregir tales abusos.” (Tra-ducción nuestra y escolio oimitido.) Tenney v. Brandhove, 341 U.S. 367, 377-378 (1951).
1-H
La recta adjudicación de las controversias en este re-curso ameritan un escrupuloso recuento de sus antecedentes.
El 30 de enero de 1997, el Senado de Puerto Rico aprobó la Resolución Núm. 18 y creó la Comisión Especial sobre el Cerro Maravilla con la encomienda de continuar investi-gando posibles irregularidades o actuaciones ilegales o im-propias en el manejo de la pesquisa senatorial sobre los sucesos del Cerro Maravilla —efectuada para los años de 1981 a 1992— incluso posibles irregularidades o actuacio-nes ilegales o impropias de la Oficina del Fiscal Especial Independiente. (1)
Conforme a la referida resolución, la investigación orde-nada cumple tres (3) propósitos: “primero, legislar para evitar en un futuro la repetición de irregularidades o ac-tuaciones ilegales o impropias que lesionen la integridad de los procesos investigativos del Senado; segundo, iniciar *747los procedimientos que correspondan, contra quienes hu-biesen incurrido, tolerado o permitido actuaciones impro-pias o ilegales en perjuicio de terceras personas; y tercero, informar al pueblo sobre sus hallazgos.” Resolución del Se-nado Núm. 18, supra, pág. 2. El 7 de febrero de 1997 la Comisión Especial aprobó su reglamento para regir la investigación.(2)
El 17 de abril de 1997, el Presidente de la Comisión Especial, Hon. Sergio Peña Clós, expidió citación (subpoena) dirigida al Ledo. Héctor Rivera Cruz requiriéndole que compareciera a vista pública el 30 de abril de 1997. La citación fue diligenciada el 22 de abril de 1997 con copia de la Resolución del Senado Núm. 18, supra, y del Regla-mento de la Comisión Especial. Rivera Cruz fue protago-nista principal y se desempeñó como Oficial Investigador durante la pesquisa del Senado en los años 1981 a 1984, sobre los sucesos del Cerro Maravilla. Posteriormente, el 28 de abril, Peña Clós le notificó la suspensión de esa vista y su transferencia para el 15 de marzo de 1997, a las 10:00 A.M.
El 14 de marzo de 1997, Rivera Cruz comunicó por es-crito que no podía comparecer debido a compromisos pro-fesionales previos. Al otro día, Peña Clós expidió nueva citación requiriéndole que asistiera el 22 de marzo de 1997. Fue diligenciada el 19 de marzo.
Un día antes de la vista, mediante comunicación fe-chada el 21 de marzo de 1997 dirigida a Peña Clós, Rivera Cruz informó que no tenía en su poder documento alguno relacionado con los sucesos del Cerro Maravilla y expuso varias razones por las cuales no asistiría. En esencia, cues-tionó la facultad del Presidente de la Comisión y del Se-nado para citarle e investigar su participación y su trabajo relacionados con la pesquisa del Cerro Maravilla durante *748los años 1981 a 1992. A esos efectos, indicó que la citación “es una totalmente inválida e improcedente en Derecho, que tiene ribetes de persecución política y que atenta contra principios fundamentales de equidad, justicia sustan-cial y buen gobierno”.(3) Caso Núm. CC-97-479, Apéndice, pág. 00064. El mismo día, Rivera Cruz presentó ante nos la queja Caso Núm. AB-97-68 contra el Presidente de la Co-misión, Peña Clós, como abogado, por alegadas violaciones a los Cánones del Código de Ética Profesional. Luego de evaluada, subsiguientemente la archivamos mediante Re-solución de 13 de julio de 1997.
Ante la negativa de Rivera Cruz a comparecer a la vista pública de 22 de mayo de 1997, Peña Clós leyó la comuni-cación, hizo varias observaciones dirigidas a refutar las ra-zones aducidas por Rivera Cruz para no comparecer y ver-balizó comentarios despectivos hacia su persona. Se refirió a Rivera Cruz como “El Enano”, “rábula” (“abogado in-docto, charlatán y vocinglero”). (Énfasis suplido.) Dicciona-rio de la Lengua Española, 21ra ed., Madrid, Ed. Espasa-Calpe, 1992, pág. 1217. Lo acusó de ocultar evidencia que no apoyaba su teoría durante la pasada investigación senatorial e imputó responsabilidad por la muerte del exa-gente encubierto, Alejandro González Malavé. Transcrip-ción oficial de la Vista Pública de 22 de mayo de 1997, Caso Núm. CC-97-735, Petición de certiorari, Apéndice, págs. 00106-00142. Por su incomparecencia, la Comisión Especial acordó solicitar al Presidente del Senado, Hon. Charlie Rodríguez, autorización para recurrir al Tribunal de Pri-mera Instancia, Sala Superior de San Juan, para que se le ordenara comparecer so pena de desacato. La autorización fue firmada por el Presidente del Senado y el Presidente de la Comisión Especial, el 28 de marzo de 1997.
El 7 de julio de 1997, el Senado, a través de su repre-*749sentación legal, acudió al referido tribunal. En virtud de la facultad conferida por el Art. 34-A(l) y (2) del Código Polí-tico, 2 L.P.R.A. sec. 154a(l) y (2), según enmendado, soli-citó orden para requerir a Rivera Cruz que compareciera el 10 de julio de 1997.
El 9 de julio de 1997, dicho foro (Hon. Lourdes Veláz-quez Cajigas, Juez), así lo ordenó, bajo apercibimiento de desacato. Ese mismo día, Rivera Cruz informó, por con-ducto de sus abogados, que compromisos profesionales pre-vios le imposibilitaban asistir y tenía disponibles los días 17, 29, 30 y 31 de julio de 1997. Indicó, además, que así lo había notificado a la Comisión Especial a través de la Ofi-cina del Investigador.
El 10 de julio de 1997, la Comisión Especial reanudó sus trabajos. Tras discutir la incomparecencia de Rivera Cruz, acogió sus excusas y conforme a su propia propuesta, acordó citarlo directamente, esto es, por sus propios meca-nismos, para los días 29, 30 y 31 de julio de 1997. El 16 de julio se diligenció esta citación.(4)
Así las cosas, el 29 de julio de 1997, Rivera Cruz honró la citación, compareció y declaró ante la Comisión Especial. Se encontraban presentes en el salón de sesiones Julio César Andrades, Alejo Maldonado y Víctor Franco, personas encausadas y convictas criminalmente durante la incumbencia de Rivera Cruz como Secretario de Justicia. Al percatarse Rivera Cruz de que estaban sentados detrás de él, sin que previamente se le advirtiera, planteó que su seguridad estaba en peligro, lo cual le impedía deponer. El Senador de la minoría del Partido Popular Democrático, Hon. Bruno Ramos, señaló que no se podían utilizar como testigos de confrontación esas tres (3) personas, pues no se había cumplido con el requisito reglamentario de notificar su comparecencia con tres (3) días de antelación.(5) Andra-*750des, Maldonado y Franco fueron desalojados del salón de audiencias por órdenes del Presidente de la Comisión Especial.(6)
Rivera Cruz declaró el 30 de julio de 1997 y compareció también el 31 de julio de 1997.(7) Este último día, el Sena-dor Bruno Ramos le indicó al Presidente de la Comisión que en el salón de sesiones se encontraba nuevamente Franco y le preocupaba la seguridad del deponente Rivera Cruz. Luego de aceptar que el propósito era confrontarlo, Peña Clós ordenó a Franco salir del salón de audiencias. Resuelto tal incidente, el Investigador de la mayoría par-lamentaria, Ledo. Michael Corona, inició el interrogatorio. Al formular la primera pregunta, Rivera Cruz indicó que deseaba explicar las razones por las cuales no iba a contestarla. El Presidente de la Comisión no lo permitió y ordenó contestar. Rivera Cruz insistió en explicar las razo-nes, pero se le requirió nuevamente contestar. Luego de intentar dirigirse a la Comisión Especial sin que se le per-mitiera, —lo cual provocó un agrio intercambio de pala-bras entre el Presidente Peña Clós y Rivera Cruz— este último abandonó la audiencia sin concluir su declaración, no sin antes entregar, a solicitud de la Comisión, una po-nencia que había llevado.(8)
*751Ante esta situación, la Comisión Especial determinó acudir al Tribunal de Primera Instancia para solicitar que se le encontrara incurso en desacato. Dicho foro, el 13 de agosto de 1997 requirió a Rivera Cruz mostrar causa por la cual no debía ser declarado incurso en desacato por incum-plir su orden de 9 de julio de 1997.
El 18 de agosto de 1997, Rivera Cruz solicitó que para esa vista se citaran al Presidente del Senado, licenciado Rodríguez, al Presidente de la Comisión Especial, Peña Clós, los Oficiales Investigadores de la Comisión, licencia-dos Corona y Abréu, y los ex investigadores del Senado, la Leda. Nilka Marrero y el Ledo. César Mercado. Al día si-guiente, 19 de agosto, pidió la transcripción de varias au-diencias de la Comisión Especial y la producción de nume-rosos documentos.
El 20 de agosto de 1997 el Senado se opuso. Ese mismo día el tribunal declaró sin lugar la solicitud de producción de documentos y accedió a la citación de testigos, condicio-nada a que previamente se estableciera la pertinencia de sus testimonios. En su resolución hizo constar que en sus escritos, Rivera Cruz no había expuesto las defensas que pretendía plantear, lo cual le impedía determinar la perti-nencia de lo requerido. No obstante, determinó citar a las personas nombradas para evitar la suspensión de la vista pautada. Rivera Cruz pidió reconsideración. El 21 de agosto de 1997, el Senado se opuso y pidió que se dejara sin efecto la citación de testigos. Asimismo, presentó ante el Tribunal de Circuito de Apelaciones una Moción Urgente en Auxilio de Jurisdicción para solicitar que se dejaran sin efecto las citaciones autorizadas por el tribunal de instancia. (9)
El 22 de agosto de 1997 se celebró la vista de mostrar causa ante el tribunal. El tribunal solicitó a Rivera Cruz que presentara evidencia sobre la pertinencia de los testi-*752gos citados. Su representación legal señaló que tal pertinen-cia se establecería mediante sus propios testimonios y se negó a hacer oferta de prueba para establecerla. El tribunal declaró sin lugar una moción de intervención de la minoría senatorial del Partido Popular Democrático y la moción de reconsideración de Rivera Cruz. Reiteró su criterio en cuanto a la citación de testigos. En esencia, en la vista, Rivera Cruz planteó que técnicamente no podía declarár-sele incurso en desacato ya que no incumplió ni violó la orden de 9 de julio de 1997, pues la Comisión Especial lo excusó de comparecer el 10 de julio según ordenado y lo citó para los días 29 al 31 de julio de 1997. Además, adujo que no fue citado a comparecer con cinco (5) días de anti-cipación a la audiencia pública, según lo exigido por el Re-glamento del Senado.(10) Finalmente, señaló que las vistas no respondían a un fin legislativo legítimo y estuvo justifi-cado en retirarse el 31 de julio de 1997 debido a los insultos de que fue objeto. Como único testigo, presentó al licenciado Abréu, Oficial Investigador de la minoría del P.P.D. Éste declaró que estuvo presente en la audiencia de 10 de julio de 1997 en que se discutió la incomparecencia de Rivera Cruz. Indicó que en dicha ocasión, la Comisión Especial acogió como razonables sus excusas y que fue a solicitud del Senador del P.P.D. que se aceptaron las fechas sugeri-das para comparecer por Rivera Cruz. Se descartó recurrir nuevamente ante el tribunal, ya que no se oponía a comparecer. Sobre otros extremos, reseñó los incidentes acaecidos en la audiencia celebrada el 31 de julio de 1997 que culminaron con la salida abrupta de Rivera Cruz de la vista pública sin que finalizara su interrogatorio. Sometido el caso, el 25 de agosto de 1997 el tribunal, en corte abierta, con previa citación de las partes, encontró a Rivera Cruz incurso en desacato civil y ordenó su encarcela-ción hasta que compareciera y declarara ante la Comisión Especial. Tras dialogar las partes, Rivera Cruz accedió a *753comparecer ante la Comisión Especial el 27 de agosto de 1997, luego de emitir orden el tribunal a tales efectos.
No obstante ese compromiso, al día siguiente, el 26 de agosto de 1997, Rivera Cruz apeló al Tribunal de Circuito de Apelaciones. Simultáneamente solicitó remedio en Auxi-lio de Jurisdicción y Transcripción de la Prueba Oral. Ese mismo día, 26 de agosto de 1997, el Circuito de Apelaciones paralizó la orden y sentencia dictada. Concedió término a las partes para someter alegatos simultáneos.
No conforme, el Senado cuestionó ante nos esa paraliza-ción (Caso Núm. CC-97-479). El 29 de agosto de 1997 de-negamos el recurso con vista al “trámite ante el Tribunal de Apelaciones, y el carácter prioritario dimanante de su Resolución del 26 de agosto ...” (Énfasis suplido.) Resolu-ción de 29 de agosto de 1997.
El 30 de septiembre de 1997, el Circuito de Apelaciones revocó la sentencia de instancia debido a la ausencia de orden judicial alguna que específicamente obligara a Rivera Cruz a comparecer a la Comisión Especial los días 29, 30 y 31 de julio de 1997. Determinó que la única orden judicial fue exclusivamente para el 10 de julio de 1997, pero la Comisión Especial pospuso dicha comparecencia y lo citó nuevamente, sin obtener nueva orden judicial. Dicha sen-tencia fue notificada y copia archivada en autos el 1ro de octubre de 1997.
Poco después, el 2 de octubre de 1997, el Presidente de la Comisión, nuevamente expidió citación a Rivera Cruz requiriéndole comparecer a vista pública los días 14 al 16 de octubre de 1997; la citación fue diligenciada el 8 de octubre.
El 14 de octubre de 1997, Rivera Cruz le comunicó las razones por las cuales no asistiría. Otra vez, el 14 de octu-bre de 1997, la Comisión Especial resolvió solicitar al Pre-sidente del Senado que compareciera ante los tribunales para citarlo. Dicha resolución fue aprobada el 15 de octu-bre de 1997.
*754El 20 de octubre de 1997, la representación legal del Senado acudió al Tribunal de Primera Instancia, para que, en virtud del Art. 34-A del Código Político, supra, se le requiriera comparecer los días 28, 29, 30 y 31 de octubre de 1997. El 21 de de octubre de 1997, en atención a dicha solicitud, dicho foro (Hon. Pedro López Oliver, Juez) accedió.
Diligenciada la orden el 23 de octubre de 1997, el día 27, Rivera Cruz pidió que se dejara sin efecto y planteó, entre otras cosas: (1) que la citación era improcedente en Dere-cho; (2) que se le estaban violando sus derechos constitu-cionales; (3) que la Comisión Especial estaba actuando en violación de la norma establecida en el dictamen emitido previamente por el foro apelativo, y (4) que, de cualquier manera, compromisos profesionales previamente contraí-dos le impedían comparecer en las fechas señaladas. Ese mismo día, el tribunal denegó su moción. Rivera Cruz, me-diante comunicación escrita informó a la Comisión Especial que no cumpliría con la orden del tribunal para com-parecer a la vista pública que habría de celebrarse los días 28 al 31 de octubre de 1997. Debido a esa incomparecencia, la Comisión Especial, con previa aprobación de resolución, compareció al tribunal y solicitó que lo declarara incurso en desacato civil. El 30 de octubre de 1997, el tribunal (Hon. Zadette Baj andas Vélez, Juez) ordenó a Rivera Cruz que mostrara causa por la cual no debía acceder por in-cumplir su orden de 21 de octubre de 1997. Fijó la vista de desacato para el 6 de noviembre de 1997.
El 3 de noviembre de 1997, Rivera Cruz presentó varias mociones a través de las cuales solicitó la desestimación del proceso, la transcripción y entrega de numerosos docu-mentos, y la citación de varios testigos antes de que se ce-lebrara la vista señalada.(11) Ese mismo día, el tribunal se *755negó a desestimar y citar los testigos por entender “que con la mayor probabilidad, gran parte de los hechos relevantes al incidente que se dilucidará en la vista pautada para el 6
*756de noviembre de 1997 deben poder ser objeto de estipula-ción entre las partes”. Caso Núm. CC-97-735, Petición de certiorari, Apéndice, pág. 00218. En cuanto a los documen-tos solicitados, el tribunal ordenó la producción de sólo al-gunos por entender que “[l]os demás documentos solicita-dos ... [no] resultan pertinentes ... al incidente específico de desacato”.(12) íd., pág. 00219 esc. 1.
*757Inconforme, el 5 de noviembre, otra vez Rivera Cruz acudió al Tribunal de Circuito, mediante petición de certio-rari, acompañada de una moción urgente en auxilio de jurisdicción. En síntesis, argumentó como error, la nega-tiva al acceso a información y testigos, a su juicio indispensables, para poder establecer sus defensas en la vista de desacato, lo cual implicaba una violación del debido pro-ceso de ley. El día siguiente el foro apelativo declaró con lugar el auxilio de jurisdicción y, en consecuencia, paralizó los procedimientos en instancia. Además, concedió al Se-nado hasta el 17 de noviembre para presentar su oposición. En vez de comparecer ante dicho foro, el 12 de noviembre, el Senado nos presentó el certiorari (Caso Núm. CC-97-667) acompañado de un auxilio de jurisdicción. Adujo que el foro intermedio apelativo abusó de su discreción al paralizar.
El 13 de noviembre de 1997 declaramos sin lugar el re-curso, indicando que el Senado tenía hasta el 17 de no-viembre para presentar su escrito ante el Circuito de Apelaciones. Además, instruimos a dicho foro a que resol-viera prioritariamente el asunto ante su consideración.(13)
El 17 de noviembre de 1997, el Senado presentó su ale-gato ante el Circuito. El 24 de noviembre de 1997 dicho foro (Hons. Ramos Buonomo, González Román y Córdova Arone, Jueces) expidió el auto y dictó sentencia. Modificó la resolución de instancia, dejando sin efecto la denegación del descubrimiento de prueba y la comparecencia de testigos. Devolvió el caso para que, a la brevedad posible, celebrara una vista en la que permitiera a las partes ex-*758presarse sobre la pertinencia de la prueba documental y testifical. Al así resolver, concluyó que instancia no cumplió con su obligación de darle debida consideración a la solici-tud de Rivera Cruz al denegarle el descubrimiento de la prueba documental y la citación de testigos, sin considerar primero su pertinencia. Indicó, además, que instancia es-taba obligado a examinar la naturaleza del descubrimiento solicitado, tanto en términos de su posible pertinencia a cualquier defensa legítima que Rivera Cruz pretenda in-terponer, como, de ser necesario, en términos de posible status privilegiado de lo solicitado. Dicha sentencia fue no-tificada y archivada en autos copia de su notificación el mismo día de su emisión, 24 de noviembre de 1997.
El 9 de diciembre de 1997, el Senado presentó este re-curso de certiorari y el 15 lo expedimos. Como único plan-teamiento señala:
Erró el Honorable Tribunal de Circuito de Apelaciones al con-cluir que en el caso de autos el recurrido tiene derecho a un descubrimiento de prueba tan amplio como lo permitan las Re-glas de Procedimiento Civil. Petición de certiorari, pág. 4.
Luego de varios trámites interlocutorios, con el beneficio de los alegatos de las partes, resolvemos.(14) Petición de certiorari, pág. 4.
*759H-i !

Por imperativo decisorio y normas de justiciabilidad, abordemos primeramente el planteamiento de academi-cidad.

Rivera Cruz sostiene que el recurso es académico ya que la Comisión Especial rindió, y el Senado aprobó, un in-forme final sobre la investigación realizada. Argumenta que ello hizo inexistente la controversia de si debe o no comparecer ante dicha comisión especial a prestar testimonio. No tiene razón.
Sabido es que un caso académico es aquel en que “ ‘se trata de obtener un fallo sobre una controversia disfrazada, que en realidad no existe, o una determinación de un derecho antes de que éste haya sido reclamado, o una sentencia sobre un asunto, que al dictarse, por alguna razón no podrá tener efectos prácticos (Énfasis suplido.) Asoc. de Periodistas v. González, 127 D.P.R. 704, 719 (1991). Fed. Nat. Mortg. Assoc. v. Corchado, 145 D.RR. 175 (1998); E.L.A. v. Aguayo, 80 D.P.R. 552 (1958). Si los cambios fácticos o judiciales hacen ficticia la solución del caso, convirtiéndola en una opinión consultiva, la controversia se ha tornado académica. P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995); El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988); R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, Ira ed., San Juan, Ed. C. Abo. P.R., 1986, Vol. I, págs. 122-126. Por estas razones, al examinar la posible academicidad de un recurso, hay que evaluar los eventos anteriores, concomitantes y futuros, y determinar si su condición de controversia viva y presente subsiste con el transcurso del tiempo.(15)
*760Del debate para la aprobación del informed(16) presentado por la Comisión Especial surge inequívocamente la inten-ción legislativa de aprobar dicho informe como uno parcial, no final. Así, la Senadora, Hon. Lebrón Vda. de Rivera, miembro de dicha comisión especial, hizo constar que la investigación no había concluido debido a que “ante el Tribunal hay unos cuantos casos muy importantes, de eviden-cia que es necesaria para todavía seguir aclarando los pro-cedimientos .... Esta investigación no termina, compañeros, el Pueblo de Puerto Rico tiene derecho a saber todo lo que ocurrió allí .... y Héctor Rivera Cruz, nuestro compañero abogado, tiene todavía mucho que informar a esta Comisión, y con todo el respeto que se me merece como compañero de profesión, tiene que comparecer y yo confío en el sano juicio de los tribunales que atienden los plantea-mientos de este Senado para que les obligue a comparecer ...”. Informe Comisión Especial, T. II, pág. 468.
Más adelante, con referencia específica del asunto, su Presidente Peña Clós aclaró que el informe rendido para aprobación no era final. Señaló que “[l]a Resolución que se aprobó al inicio de este año y se aprobó el año pasado es-tablece que esta investigación terminará una semana des-pués que comparezca el último deponente, pensando en to-das estas cositas que han ido surgiendo, pero el Reglamento nos autoriza a radicar un informe parcial ... Sr. Presidente, esa Resolución —Núm. 18— es la que habla de que tendremos una semana después de que comparezca el último deponente. En vista de que el Supremo, y hay que reconocer que la presentación del Licenciado Rivera Cruz hace cerca de un año, entonces han ocurrido distintos fac-tores, el Apelativo, el Tribunal Supremo le quitó el caso al *761Tribunal Apelativo y hace tres meses que está sentado allí, digo tiene esa Resolución”. Informe Comisión Especial, págs. 529-530.
Forzoso es concluir que el recurso no es académico. Existe una controversia viva y vigente, la cual, dependiendo de cómo aquí resolvamos, conllevará que ante la Comisión Especial comparezca Rivera Cruz. Además, el recurso plantea una cuestión recurrente que atañe a las facultades básicas del Senado y su relación con el Poder Judicial. Estas realidades hacen innecesario ampliar el análisis y aplicar otras posibles excepciones de la doctrina de academicidad(17)
HH H-í
Establecida la justiciabilidad del recurso, la controver-sia medular planteada se reduce a dictaminar el alcance del descubrimiento de prueba a que tiene derecho una persona contra la cual se ha iniciado un procedimiento de des-acato civil por ignorar la orden del tribunal de comparecer a declarar ante un organismo de la Asamblea Legislativa. ¿Tiene derecho a citar como testigos legisladores y otros funcionarios legislativos? ¿Qué documentos puede descu-brir? Acometamos esta sensitiva tarea.
La incuestionable prerrogativa investigativa de la Asamblea Legislativa, de entronque constitucional(18) se considera indispensable e inseparable de su facultad de legislar. En Banco Popular, Liquidador v. Corte, 63 D.P.R. 66 (1944), al reconocer su existencia —citamos con aproba-*762ción McGrain v. Daugherty, 273 U.S. 135 (1927)— señala-mos que negarlo, equivalía al absurdo de exigirle a la Le-gislatura proporcionar remedios en la oscuridad.
Posteriormente —en ocasión de unos planteamientos similares durante la primera investigación senatorial de los sucesos del Cerro Maravilla, actuando Rivera Cruz como investigador del Senado— en Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576 (1983), resolvimos que al momento en que se formuló nuestra Constitución las características de este poder se concebían como: (1) extraordinariamente amplio, especialmente cuando el objetivo no era un ciudadano particular en su capacidad privada, sino una agencia o funcionario público, en cuyo caso los tribunales debían ejercer mayor cautela al intervenir; (2) secuela y parte indispensable del atributo de legislar, de génesis constitucional; (3) no era absoluto, y sus límites correspondía fijarlos la Rama Judicial, no el Ejecutivo; (4) no puede ejercerse arbitrariamente; debe perseguir un propósito legislativo y no puede utilizarse para privar a la ciudadanía de sus derechos civiles, y (5) los tribunales no son, generalmente, el foro para ventilar impugnaciones respecto de los motivos de una investigación. Describimos así “la carga jurídica aceptada” al establecerse el poder legislativo en el Art. Ill, Sec. 1 de nuestra Constitución, L.P.R.A., Tomo 1, hoy básicamente inalterada. Peña Clos v. Cartagena Ortiz, supra, págs. 586-587 y 590.
Como corolario de ese amplio poder, el Art. 34-A(2) del Código Político,(19) supra, provee que el tribunal *763expida citación para ordenar al testigo que incumplió una orden de la Cámara de Representantes, Senado, o Comi-sión o Subcomisión de uno de esos cuerpos, que comparezca ante el organismo investigativo concernido. Su desobedien-cia será castigada por el tribunal como desacato civil. En esa vista, el testigo podrá presentar todas las cuestiones constitucionales, legales y de hecho que estimare pertinentes. Art. 34-A(3), 2 L.RR.A. sec. 154(a)(3).(20)
Al interpretar estas disposiciones, el Circuito de Apela-ciones concluyó que el procedimiento de desacato allí esta-blecido era uno civil ordinario al cual hay que garantizar el debido proceso de ley. Sostuvo que “[pjuesto que no existe un procedimiento establecido” (Petición de certiorari, Apéndice, pág. 00013) en cuanto al alcance del descubri-miento de prueba (en estos casos), es necesario recurrir a las Reglas de Procedimiento Civil. Resolvió que Rivera Cruz “tiene derecho a que se le permita el descubrimiento de prueba pertinente a las defensas legítimas que él pretend[e] interponer en relación con la cuestión de des-acato que se le imputa, siempre y cuando no sea materia privilegiada”. (Énfasis suplido.) íd., págs. 00015-00016. Aunque no formuló criterio sobre el posible problema cons-titucional al determinar qué parte de la prueba solicitada era materia privilegiada, intimó que “el Senado podría es-tar obligado constitucionalmente a escoger entre, por un lado, desistir del procedimiento de desacato y mantener el privilegio o, por otro lado, continuar el procedimiento de desacato pero renunciando al privilegio que de otro modo le asistiría”. íd., pág. 00016. Incidió.
De entrada, hemos de recordar que la clásica *764distinción entre el desacato civil y el criminal revela el pro-pósito eminentemente reparador (no punitivo) del remedio civil. Impone reclusión por término indefinido, efectivo hasta que el demandado cumpla. Éste “tiene la llave de las puertas de la prisión en virtud del cumplimiento de su obli-gación principal y personal, y en esa forma se le da una oportunidad a la parte querellante para obtener el remedio o el resarcimiento que ella realmente interesa”. (Enfasis suplido.) Pérez v. Espinosa, 75 D.P.R. 777, 781 (1954), seguido en Srio. D.A.C.O. v. Comunidad San José, Inc., 130 D.P.R. 782 (1992). Véanse: Vélez Toro v. Látimer, 125 D.P.R. 109 (1990); Piñero Crespo v. Gordillo Gil, 122 D.P.R. 246 (1988); Pueblo v. Vega, Jiménez, 121 D.P.R. 282 (1988); Pueblo v. Pérez Casillas, 117 D.P.R. 380 (1986).(21) Par-tiendo de esta premisa, hemos resuelto que en los desaca-tos civiles no es necesario observar todos los requisitos y garantías exigidos en procedimientos de desacato criminal.(22) Pérez Pascual v. Vega Rodríguez, 124 D.P.R. *765529 (1989); Guzmán Vega v. Piñero Piñero, 91 D.P.R. 704 (1965).
Por no estar establecido ni existir un procedimiento específico que rija el descubrimiento de prueba en trámites de desacato originados en solicitudes de los cuerpos legislativos, procede, según intimó el Circuito de Apelaciones, que sin desvirtuar su carácter extraordinario y conscientes de la necesidad de la más pronta adjudicación —de lo contrario podríamos paralizar y reducir a nada el poder de investigación legislativo— que' supletoriamente acudamos a las Reglas de Procedimiento Civil. Estas rigen los asuntos de naturaleza civil judiciales y podemos cualificadamente usarlas, repetimos, siempre que sean compatibles y no afecten la naturaleza extraordinaria y las peculiaridades del trámite de origen legislativo. Sería absurdo que por una aplicación automática y mecanicista de las Reglas de Procedimiento Civil, incidentes de desacato legislativos —lo mismo que en materia de alimentos— arrastraran sus pies y demoraran meses o años.
Con esta perspectiva presente, notamos que la Regla 23.1(a) de Procedimiento Civil, 32 L.P.R.A. Ap. Ill,(23) permite descubrir prueba sobre cualquier materia pertinente al asunto en controversia en el pleito pendiente, siempre que no sea privilegiada. Medina v. M.S. & D. Química P.R., Inc., 135 D.P.R. 716 (1994); General Electric v. Concessionaires, Inc., 118 D.P.R. 32 (1986).
Aunque el concepto pertinencia en el ámbito civil es más amplio que el utilizado con relación a la admi-*766sibilidad de prueba(24) —siendo suficiente la posibilidad ra-zonable de relación con el asunto en controversia, Rodríguez v. Scotiabank de P.R., 113 D.P.R. 210 (1982)— “no significa que el ámbito del descubrimiento de prueba sea ilimitado”. General Electric v. Concessionaires, Inc., supra, pág. 40.
Además de ser pertinente, la prueba tiene que ser competente, concepto evidenciario que se refiere a la confiabilidad de la prueba o su exclusión, ya por políticas extrínsecas o algún privilegio. 1 Jones on Evidence Sec. 1:6, págs. 13-14; R. J. Allen y R.B. Kuhns, Federal Rules of Evidence, Boston, Ed. Little, Brown and Co., 1989, págs. 34-35. Los privilegios pueden surgir de la Constitución, leyes o reglas. R. Emmanuelli Jiménez, Prontuario de Derecho Probatorio Puertorriqueño, Ira ed., República Dominicana, Ed. Corripio, 1994, pág. 199. En el caso que nos ocupa el privilegio nace de la Constitución y su importancia no se discute.
IV
El Art. Ill, Sec. 14 de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1999, pág. 375, establece que “todo miembro de la Asamblea Legislativa gozará de inmunidad *767parlamentaria por sus votos y expresiones en una u otra cámara o en cualquiera de sus comisiones”. (Enfasis suplido.) De este modo se elevó a linaje constitucional un privilegio que estaba enraizado en la Sec. 1 del Código Po-lítico, que disponía que “[ri\o se interrogará ni pedirán ex-plicaciones a ningún miembro de la Asamblea Legislativa en otro lugar ni podrá ser perseguido civil o criminalmente por las palabras vertidas durante el debate en una u otra Cámara”. (Énfasis suplido.) 2 L.P.R.A. sec. 12. A este pri-vilegio le hemos reconocido la amplitud adjudicada por la jurisprudencia norteamericana(25) Romero Barceló v. Hernández Agosto, 115 D.P.R. 368 (1984); In re Rodríguez Torres, 106 D.P.R. 698 (1978). Confiere inmunidad a los miembros de la Asamblea Legislativa contra responsabili-dad civil o criminal respecto a sus acciones en la esfera de los procesos legislativos legítimos. Constituye barrera abso-luta contra interferencias del ejecutivo o el Poder Judicial en dichos procesos, aunque no elimina la facultad revisora de los foros judiciales, sino que evita las distracciones que conlleva tener que acudir a los tribunales a defender los actos legislativos.(26) Es “precioso baluarte de la integridad *768e independencia del proceso legislativo y los tribunales se han resistido a achicar significativamente su ámbito y mu-cho menos a invadirlo”. In re Rodríguez Torres, supra, pág. 707; Gross v. Winter, 692 F.Supp. 1420 (D.C. 1988). Para que pueda lograr sus propósitos, tiene que considerarse am-plio e interpretarse liberalmente, de lo contrario los legisla-dores se inhibirían y distraerían en el desempeño de sus deberes constitucionales. United States v. Eilberg, 465 F.Supp. 1080 (E.D.Pa.1979); United States v. Meyers, 432 F.Supp. 456 (W.D.Pa.1977); McSurely v. McClellan, 553 F.2d 1277 (D.C.Cir.1976); United States ex rel. Hollander v. Clay, 420 F.Supp. 853 (D.C. 1976); Keefe v. Roberts, 116 N.H. 195, 355 A.2d 824 (1976); Doe v. McMillan, 412 U.S. 306 (1973); United States v. Johnson, 337 F.2d 180, confirmado 383 U.S. 169 (1966). Entre las actividades protegidas encontramos: votaciones, informes de los comités y el com-portamiento en las audiencias de los comités. Doe v. McMillan, supra; Gravel v. United States, 408 U.S. 606 (1972).
En Romero Barceló v. Hernández Agosto, 115 D.P.R. 368 (1984) —caso también nacido al fragor de la primera investigación senatorial de los sucesos del Cerro Maravilla— señalamos que el propósito básico del extenso privilegio de inmunidad legislativa es garantizar la independencia de la Rama Legislativa y fortalecer la separación de poderes. Su ámbito incluye toda actividad legislativa legítima como formular leyes, investigarif(27) y fiscalizar, *769debatir asuntos de interés público e informar sobre la ges-tión de la cosa pública. Expresamos que “[Z]os motivos que inspiren una actividad legislativa legítima no son objeto apropiado de escrutinio judicial. La doctrina de la inmuni-dad parlamentaria pierde su valor si es que un legislador o un organismo legislativo tiene que someterse al rigor de procedimientos judiciales por el ejercicio vigoroso de sus prerrogativas”. Romero Barceló v. Hernández Agosto, 115 D.P.R. 368, 380 (1984). Su protección trasciende el ámbito de la responsabilidad e incide en el aspecto evidenciario y testifical de los procesos. “La razón para conceder ... inmu-nidad testimonial... es tan apremiante como lo es la razón para conceder inmunidad contra responsabilidad civil. Para lograr las intenciones de la doctrina de inmunidad legislativa a los legisladores que actúan dentro de la esfera de la actividad legislativa legítima no se les debe requerir que sean parte de una acción civil relacionada con las ac-tividades legislativas, ni tampoco se les debe requerir que testifiquen en torno a esas actividades .... C[e]l propósito de la doctrina es evitar que los legisladores tengan que testificar sobre asuntos de conducta legislativa, estén o no estén testificando para defenderse a sí mismos’).” (Traduc-ción nuestra y corchetes en el original.) Miles-Un-Ltd., Inc. v. Town New Shoreham, RI, 97 F. Supp. 91, 98 (D. N.H. 1996).
Si bien la inmunidad legislativa ha sido interpretada liberal y ampliamente, no constituye un privilegio absoluto. Aún así, sus limitaciones son mínimas y extraordinarias, centradas principalmente en determinar lo que es o no una actividad legislativa protegida. “Solamente están protegidas actuaciones realizadas en el curso del proceso de formular legislación, es decir, aquellas que son claramente parte del proceso legislativo.” Serrano Geyls, op. *770cit., pág. 638.(28) Como todo privilegio, la inmunidad par-lamentaria constituye un escollo en la búsqueda de la ver-dad, por lo que no debe extenderse más de lo necesario para preservar la integridad del proceso legislativo. Brown & Williamson Tobacco Corp. v. Williams, 62 F.3d 408 (D.C. Cir. 1995); U.S. v. Rustenkowski, 59 F.3d 1291 (D.C. Cir. 1995); U.S. v. Biaggi, 853 F.2d 89 (2do Cir. 1988); Miller v. Transamerican Press, Inc., 709 F.2d 524 (9no Cir. 1983); United States v. Mandel, 415 F. Supp. 1025 (D. Md. 1976); United States v. Brewster, 408 U.S. 501 (1972).
 Respecto a los ayudantes, incluso oficiales in-vestigadores(29) de los legisladores y las comisiones, la cláu-sula de inmunidad también les cobija siempre que su con-ducta se considere actividad legislativa protegida de realizarla el propio legislador. La necesidad de delegar funciones —por la complejidad del proceso legislativo— justifica incuestionablemente tal extensión. “[C]on el pro-pósito de interpretar el privilegio, un miembro y su ayu-dante serán tratado como uno ....” Gravel v. United States, 408 U.S. 606, 616 (1972). Benford v. American Broadcasting Companies, 502 F. Supp. 1148 (D. Md. 1980); Peroff v. Manuel, 421 F. Supp. 570 (D.C. 1976); Steiger v. Superior Court for Maricopa County, 536 P.2d 689 (Ariz. 1975); Eastland v. United States Servicemen’s Fund, 421 U.S. 491 (1975). El privilegio que puede reclamar el ayudante es el del legislador, invocable sólo por éste o por el ayudante a nombre suyo. “[S]e limita a aquellas tareas que constitui-rían conducta legislativa inmune si fueran realizadas por el propio legislador. No incluye, por otra parte, una serie de servicios que normalmente prestan los ayudantes. Tam-*771poco protege aquella conducta criminal que ‘amenace la seguridad o la propiedad de otros’, aunque esté relacionada con un acto legislativo, bien que se lleve a cabo bajo la dirección del legislador, o que se realice sin su conoci-miento y dirección.” Serrano Geyls, op. cit., págs. 640-641.
Ahora bien, por excepción, existen circunstancias extraordinarias en que un legislador puede ser compelido a declarar sobre sus funciones legislativas. Aún en ellas, el privilegio legislativo les cobija, excluyendo sus testimonios. Arlinton Heights v. Metropolitan Housing Corp., 429 U.S. 252 (1977).(30)
En aras de proteger el valor constitucional del privilegio legislativo, igual criterio prevalece en nuestra jurisdicción. Darle mayor laxitud al ámbito de circunstancias extraordinaria, atentaría contra el poder legislativo y debilitarían sus prerrogativas constitucionales, permitiendo obstrucciones innecesarias. Por estas razones, los tribunales federales tampoco favorecen permitir el descubrimiento, específicamente prueba documental, en procedimientos de citaciones so pena de desacato. En F.T.C. v. Carter, 636 F.2d 781, 789 (D.C. Cir. 1980), el Tribunal de Circuito de Apelaciones para el Distrito de Columbia sostuvo que “ ‘[e]xcepto en circunstancias extraordinarias ..., el descubrimiento es impropio en un procedimiento para ejecutar un subpoena sumario’ ”. (Traducción nuestra.)
Se entiende, pues, que la disposición del Código Político que brinda al testigo que incumpla con una orden del tribunal so pena de desacato, el derecho a presentar todas las cuestiones constitucionales legales y fácticas pertinentes en la vista de desacato, no abre el proceso a un *772descubrimiento de prueba ordinario, como tampoco anula ni deja sin efecto la normativa sobre privilegios legislativos expuesta. Consideraciones de peso constitucionales, jurídi-cas, de hermenéutica y lógicas, impiden imputarle al legis-lador la intención de renunciar a su inmunidad legislativa al redactar el citado precepto. Primero, no surge expresa-mente tal renuncia. Pittston Coal Inc. v. Intern. Union, 894 F. Supp. 275 (W.D. Va. 1995); United States v. Richmond, 550 F. Supp. 605 (E.D. N.Y. 1982); United States v. Helstoski, 442 U.S. 477 (1979); Eslinger v. Thomas, 476 F.2d 225 (4to Cir. 1973). Segundo, su propósito fue facilitar y ampliar el ejercicio de las prerrogativas constitucionales de la legislatura en su función investigativa, facultándola a compeler a los testigos a través del tribunal. XXXIX (Núm. 41) Diario de Sesiones de la Asamblea Legislativa 2904-2909, 2921 — 2941. No fue, enfatizamos, renunciar al privi-legio de inmunidad y dar el derecho a citar a legisladores y descubrir materia cubierta por tal inmunidad. El descubri-miento de prueba al cual todo promovido tiene derecho, ha de estar limitado y condicionado por dicha normativa.(31)
*773V
A la luz de estos principios rectores y las disposiciones reglamentarias del Senado y la Comisión Especial aplica-bles, evaluemos las objeciones del Senado basadas en el privilegio constitucional aludido ante los reclamos de Rivera Cruz.
A modo de introito, es totalmente inmeritoria la impug-nación de Rivera Cruz sobre la validez y la legitimidad de la gestión investigativa de la Comisión Especial. Tampoco *774puede liberarse de comparecer a deponer basado en que se le está persiguiendo políticamente. Precisamente ese mismo argumento fue traído sin éxito por varias personas cuando él era Investigador del Senado durante la primera pesquisa senatorial. Su condición de ex investigador del Senado y ex Secretario de Justicia no le da mayores dere-chos ciudadanos ni crea inmunidades especiales.
En cuanto a la citación de los testigos, el privilegio de inmunidad legislativa, de origen constitucional, derrota su pretensión. El privilegio pertenece a los miembros de la Asamblea Legislativa. No puede ser reclamado ni renunciado por parte privada. No podemos obligar al Presidente del Senado, licenciado Rodríguez, ni al Presidente de la Comisión Especial, Peña Clós, a declarar en la vista de desacato. Tampoco los oficiales investigadores de la Comisión, licenciados Corona y Abréu, ni los ex investigadores de la actual Comisión del Senado, Ledo. César E. Mercado Santaella y Leda. Nilka Marrero. Ninguno —por su condición de ayudantes o ex ayudantes legislativos de la Comisión y sobre los cuales el Senado ha reclamado el privilegio legislativo— están obligados a comparecer como testigos a dicha vista. Rivera Cruz no ha argumentado, mencionado ni demostrado circunstancias extraordinarias excepcionales que nos muevan siquiera a considerar tal posibilidad.
Es meritorio aclarar que Rivera Cruz no puede invocar la inmunidad legislativa que posee como ex investigador del Senado y negarse a testificar ante la Comisión, por no ser oponible el privilegio a la Rama Legislativa.
Como hemos señalado, el privilegio legislativo fue concebido esencialmente para proteger a la Legislatura de interferencias indebidas de parte de las otras ramas de gobierno, y así fortalecer la separación de poderes. Consecuentemente, esa inmunidad se da frente a las demás ramas, no ante el propio Cuerpo Legislativo. En las circunstancias en las que se encuentra Rivera Cruz, no existe el *775interés constitucional tutelado: la separación de poderes. Romero Barceló v. Hernández Agosto, supra; United States v. Gillock, 445 U.S. 360, 369 (1980); United States v. Helstoski, supra; Davis v. Passman, 442 U.S. 228, 246 (1979); In re Rodríguez Torres, supra; United States v. Brewster, supra; U.S. v. Johnson, 383 U.S. 169 (1966).
Con relación a los documentos, Rivera Cruz sólo tiene derecho a aquellos pertinentes a la vista de desacato, que sean de naturaleza pública o autorice expresamente el Reglamento de la Comisión Especial. No puede descubrir los que hasta ahora son confidenciales (que no son públicos) y forman parte del proceso investigativo legítimo. Por su intrínseca relación con las expresiones orales legislativas, no se discute que éstos son igualmente privilegiados. National Ass’n. v. Harwood, 69 F.3d 622 (1er Cir. 1995); Minpeco, S.A. v. Conticommodity Services, Inc., 844 F.2d 856 (D.C. Cir. 1988); Walker v. Jones, 733 F.2d 923 (D.C. Cir. 1984); Miller v. Transamerican Press, Inc., supra; Rusack v. Harsha, 470 F. Supp. 285 (M.D. Pa. 1978); United States v. Craig, 528 F.2d 773 (7mo Cir. 1976); United States v. Mandel, supra; United States v. Brewster, supra; McGovern v. Martz, 182 F. Supp. 343 (D.C. 1960). En la dimensión evidenciaría, la inmunidad parlamentaria impide descubrir comunicaciones, deliberaciones, expedientes o documentos que no son públicos, que puedan resultar en una interferencia del proceso legislativo legítimo.
En vista de ello, concluimos que erró el Tribunal de Cir-cuito y actuó correctamente el tribunal de instancia al de-negar los siguientes documentos: copia de las agendas de las vistas a las que fue citado Rivera Cruz; transcripción de las vistas ejecutivas de la Comisión, relacionadas con su comparecencia; copias de la notificación o citación a otros testigos para que comparecieran a las vistas a las que es-taba citado Rivera Cruz y sus respectivos diligenciamien-tos; copias de los expedientes en poder de la Comisión o del investigador, relacionados con Rivera Cruz; copias de las *776declaraciones, informes, documentos y evidencia que no son públicos, producto de la investigación realizada por la Comisión Especial de lo Jurídico del Senado en 1981 al 1984, cuando Rivera Cruz actuó como investigador; así como copias de las declaraciones, los informes, los docu-mentos y la evidencia producto de las investigaciones del Senado durante los años 1993-1996, y la presente investi-gación o de las vistas públicas o ejecutivas en las que se haya mencionado o esté relacionado Rivera Cruz; copias de cualquier informe o documento preliminar o final, parcial o completo o en borrador, donde cualquier comisión del Se-nado, que haya investigado la investigación del Cerro Ma-ravilla desde enero de 1993 hasta el día de hoy, preparado o redactado, por sí o a través de algún agente, empleado, investigador o asesor, o por cualquier persona en donde se haya evaluado o emitido comentarios, conclusiones o reco-mendaciones relacionadas con las actuaciones de Rivera Cruz.
Ambos foros incidieron al ordenar a la Comisión Especial entregar la transcripción de las minutas, reuniones y vistas que dieron lugar a la Resolución de 28 de octubre de 1997 para solicitar al tribunal ordenara a Rivera Cruz mostrar causa por incumplir la orden de 21 de octubre de 1997.
Procede, como correctamente dictaminó el tribunal de instancia, además de todos los documentos de naturaleza pública, la entrega a Rivera Cruz de las copias de los do-cumentos que utilizaría la Comisión Especial en la vista de 6 de noviembre de 1997; la transcripción de las vistas de dicha Comisión los días 14, 16, 18, 28, 29, 30 y 31 de octu-bre de 1997, y copias de las citaciones a Rivera Cruz para comparecer los días 14,15,16, 28, 29, 30 y 31 de octubre de 1997.
Rivera Cruz ha esgrimido como defensa que se violó el derecho de la minoría a estar representada en la Comisión Especial al no proveerles adecuada notificación y *777acceso a documentos. A la luz de lo resuelto en Silva v. Hernández Agosto, 118 D.P.R. 45 (1986),(32) no tiene dere-cho a descubrir los documentos utilizados por la Comisión Especial, por carecer de legitimidad activa para exigirlos. Sin embargo, no está totalmente huérfano de remedio. En Hernández Agosto v. Betancourt, 118 D.P.R. 79, 85 (1986), resolvimos que un testigo que se ha negado a comparecer a la Legislatura, puede “levantar como defensa que la comi-sión investigadora no estaba válidamente organizada ... requisito ... de naturaleza jurisdiccional y corresponde al cuerpo legislativo demostrar que dicha comisión estaba, dentro de nuestro esquema constitucional, debidamente constituida para hacer la investigación”. Por ende, es acreedor a la entrega de las citaciones y las notificaciones a los miembros de la minoría de la Comisión Especial sobre las vistas que habrían de celebrarse los días 29, 30 y 31 de julio; 14, 15, 16, 28, 29, 30 y 31 de octubre de 1997, así como las vistas que dieron lugar a la Resolución de 28 de octubre de 1997 para solicitar al tribunal que ordenara a Rivera Cruz mostrar causa por incumplir la orden de 21 de octubre.
No procede, como pretende Rivera Cruz, descubrir otros documentos utilizados por la Comisión en dichas vistas, pues su reclamo y entrega a los miembros de la actual minoría es prerrogativa que les pertenece como legisladores. Rivera Cruz, repetimos, carece de la investi-dura de legitimación activa para exigir a nombre de ellos dicha entrega.
*778VI
Finalmente, nuestra Constitución, al igual que la federal, contiene dos (2) vertientes del debido proceso de ley: la procesal y la sustantiva. La sustantiva protege y salvaguarda los derechos fundamentales de la persona, mientras la procesal exige procedimientos justos y equitativos al momento de interferir con la libertad y la propiedad del individuo. Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1. Bajo el análisis del debido proceso de ley sustantivo, al aprobar leyes o al realizar alguna actuación, el Estado no puede afectar de manera irracional, arbitraria o caprichosa los intereses de libertad y de propiedad, así como la dignidad y la integridad humanas, preciado derecho fundamental de incuestionable envergadura en la vida de todo ser humano en una sociedad democrática. “Nuestra Constitución es la guardadora de estos valores y por ende es a sus disposiciones a las que tenemos que dirigirnos erigiéndolas como los guardianes máximos de estos valores ético-morales, que resultan ser consustanciales con la naturaleza humana e indispensables para la convivencia en una sociedad democrática.” Serrano Geyls, op. cit., 1988, Vol. II, pág. 1058. U. Ind. Emp. A.E.P. v. A.E.P., 146 D.P.R. 611 (1998); Rodríguez Rodríguez v. E.L.A., 180 D.P.R. 562 (1992); Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265 (1987).
El debido proceso de ley y, claro está, el respeto hacia la dignidad humana, como valores fundamentales han sido reconocidos y configurados por el propio alto Cuerpo Legislativo en sus Reglas para Regir Investigaciones Conducidas por las Comisiones Permanentes o Especiales del Senado de Puerto Rico. Exigen “ejercer [el] poder de investigación con prudencia y justicia, cuidando que se protejan los derechos de las personas e instituciones afectadas por una pesquisa, lo mismo que los intereses de los sectores representados en el órgano legislativo que la lleva a *779cabo”. Su Sec. 14.8 establece que los oficiales investigado-res deben respetar la dignidad y la reputación de los indi-viduos e instituciones con las que intervengan. Iguales directrices sigue el Reglamento de la Comisión Especial, cuya Regla 2(B) específicamente dispone que “[l]os Oficia-les Investigadores velarán que se respete la dignidad y re-putación de los testigos durante el interrogatorio”.
' Al respecto, al adjudicar esta compleja controversia he-mos constatado la animosidad existente y recíproca entre el Presidente de la Comisión, Peña Clós, el Oficial Investi-gador Corona y el propio Rivera Cruz. De un modo u otro, los agrios incidentes, epítetos y acusaciones mutuas han contribuido a crear un ambiente de densa hostilidad, que ha dificultado la observancia del debido proceso de ley, si-tuación ajena a la seriedad y el respeto que siempre deben prevalecer en los procesos legislativos.
No es objeto de debate que, en cualquier escenario, la dignidad de todo ser humano es inviolable: muchas veces la agresión verbal hiere más que la física. Aunque toda restricción o autocontrol del poder resulta mortificante, es imperativo que los protagonistas del caso de autos superen estilos poco edificantes y, en buena civilidad, contribuyan con comportamientos positivos a que nuestras instituciones democráticas sean dignos ejemplos de madurez y tolerancia. “Las diferencias y los conflictos no perturban la solidaridad de los seres humanos en el bien común sino que, por el contrario, la fortalece y afianza.” Informe de la Comisión de la Carta de Derechos, 4 Diario de Sesiones de la Convención Constituyente 2563 (1961).

Se dictará sentencia modificatoria, ordenándose al tribunal de instancia, que a la brevedad posible, resuelva es-pecíficamente si en efecto, la Comisión Especial estaba de-bidamente constituida por haberse citado a todos sus miembros, incluso los de las minorías, y además, si a la luz del debido proceso de ley, estuvo justificada la incompare-cencia del licenciado Rivera Cruz a las vistas pautadas 
*780
para los días 28 al 31 de octubre de 1997. Dictaminados ambos extremos de este mandato, deberá adjudicar el inci-dente de desacato. 
(33)

El Juez Asociado Señor Hernández Denton emitió una opinió concurrente y disidente. El Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Ro-dón se inhibieron. El Juez Asociado Señor Fuster Berlin-geri no intervino.
— O —

 La Resolución del Senado Núm. 18 de 30 de enero de 1997 concedió a la Comisión Especial sobre el Cerro Maravilla hasta el 15 de junio de 1997 para infor-mar hallazgos y recomendaciones. Posteriormente dicha resolución fue enmendada por la Resolución del Senado Núm. 593 de 6 de julio de 1997; la Resolución Núm. 779 de 26 de agosto de 1997; la Resolución Núm. 889 de 29 de septiembre de 1997, y la Resolución Núm. 1045 de 17 de noviembre de 1997, a los fines de extender el plazo para rendir el Informe de la Investigación hasta el 12 de enero de 1998, o en la alternativa, una (1) semana después que comparezca el último testigo.


 Desde el 16 de enero de 1997, el Senado había aprobado su reglamento, en cuyo capítulo IV estableció las Reglas Uniformes para Regir Investigaciones Condu-cidas por las Comisiones Permanentes o Especiales.


 Véase copia de comunicación de Rivera Cruz al Presidente de la Comisión Especial fechada el 21 de mayo de 1997. Caso Núm. CC-97-479, Héctor Rivera Cruz v. Hon. Charlie Rodríguez, Presidente del Senado de Puerto Rico y otros, págs. 00064-00068.


 El 22 de julio de 1997, el tribunal declaró académica la Moción Informativa de Rivera Cruz.


 Sec. 14.4 del Reglamento del Senado antes aludido.


 No se sometió ante nos copia de las transcripciones oficiales de las vistas públicas celebradas por la Comisión Especial los días 29 y 30 de julio de 1997. Los datos ofrecidos surgen del testimonio del Oficial Investigador de la minoría del Par-tido Popular Democrático, Ledo. Moisés Abréu, según reseñado en la Sentencia del Tribunal de Primera Instancia, Sala Superior de San Juan (Hon. Velázquez Cajigas, Juez) dictada el 25 de agosto de 1997. También se hace alusión al incidente acaecido el 29 de julio de 1997 en la transcripción oficial de la vista pública celebrada poste-riormente el 31 de julio de 1997 por la Comisión Especial, copia de la cual forma parte de los autos originales del caso que nos fueran remitidos por el tribunal apelativo.


 Véase copia de la transcripción oficial de la vista pública celebrada por la Comisión Especial el 31 de julio de 1997, Caso Núm. CC-97-479, Apéndice, págs. 00091-00136, Héctor Rivera Cruz v. Hon. Charlie Rodríguez, Presidente del Senado de Puerto Rico y otros.


 Véase copia de Declaración del Ledo. Héctor Rivera Cruz durante Compare-cencia ante la Comisión Especial del Senado sobre el Cerro Maravilla, de 31 de julio de 1997, Caso Núm. 97-479, supra, págs. 00166-00168, Héctor Rivera Cruz v. Hon. Charlie Rodríguez, Presidente del Senado de Puerto Rico y otros.


 Dicha moción en auxilio de jurisdicción fue declarada sin lugar por el Cir-cuito, mediante resolución vía telefónica el 23 de agosto de 1997.


 See. 14.5(1) del Reglamento del Senado.


 Las personas que se solicitó citar son la mismas que fueron citadas para comparecer a la vista llevada a cabo por el incidente de desacato anterior entre las mismas partes del caso del epígrafe.
*755Los documentos solicitados por Rivera Cruz fueron los siguientes:
(a) Copia de todos los documentos que serán utilizados por el Senado durante la vista que habría de celebrarse el 6 de noviembre de 1997.
(b) Copia de las agendas de las vistas a las que fue citado el requerido.
(c) La transcripción completa, fiel y exacta, de las vistas de la Comisión Especial de 15 de mayo de 1997.
(d) La transcripción completa, fiel y exacta de las vistas de la Comisión Especial de 29 de mayo de 1997.
(e) La transcripción completa, fiel y exacta de las vistas de la Comisión Especial de 10 de julio de 1997.
(f) La transcripción completa, fiel y exacta de las vistas de la Comisión Especial durante los días 29, 30 y 31 de julio de 1997.
(g) La transcripción completa, fiel y exacta de las vistas de la Comisión Especial durante los días 14, 15 y 16 de octubre de 1997.
(h) La transcripción completa, fiel y exacta de las vistas de la Comisión Especial durante los días 28, 29, 30 y 31 de octubre de 1997.
(i) La transcripción completa, fiel y exacta de todas las vistas ejecutivas cele-bradas por la Comisión Especial desde el 15 de mayo de 1997, hasta el presente, y que estén relacionadas con la comparecencia del requerido ante la Comisión Especial.
(j) La transcripción completa, fiel y exacta de las minutas o reuniones o vistas que dan lugar a la aprobación de la Resolución de 28 de octubre de 1997, para acudir al tribunal a solicitar que se ordene al recurrido a mostrar causa por no haber cumplido la Orden de 21 de octubre de 1997.
(k) Copia de todas las convocatorias, citaciones o notificaciones a los (5) miem-bros de la Comisión Especial sobre la celebración de la vista en que se aprobó la Resolución de 28 de octubre de 1997 para acudir al tribunal para que se ordenara al requerido a cumplir con la Orden de 21 de octubre de 1997.
(l) Copia de todas las convocatorias, citaciones o notificaciones a los cinco (5) miembros de la Comisión Especial sobre la celebración de la vista que habría de celebrarse los días 29, 30 y 31 de julio de 1997; 14,15 y 16 de octubre de 1997; y 28, 29, 30 y 31 de octubre de 1997.
(m) Copia de todas las citaciones expedidas por la Comisión Especial al licen-ciado Héctor Rivera Cruz para comparecencia ante ésta.
(n) Copia de la transcripción de cada una de las vistas a las que debía compa-recer el requerido.
(o) Copia de la notificación o citación a otros testigos para que comparecieran a las vistas para las que estaba citado el requerido, y el diligeneiamiento correspon-diente de dichas notificaciones o citaciones.
(p) Copia de la grabación en audio y en cinta videomagnetofónica de todas las vistas celebradas por la Comisión Especial a las que haya comparecido el requerido y cualquier otra en que se haya mencionado, esté relacionado o haya sido éste citado.
(q) Copia de los documentos presentados ante la Comisión Especial por el Ledo. Héctor Rivera Cruz durante la vista de 22 de mayo de 1997, de 29 al 31 de julio de 1997, de 14 al 16 de octubre de 1997 y de 28 al 31 de octubre de 1997.
(r) Copia de todas las citaciones de la Comisión Especial a otras personas, dis-tintas al requerido, que fueran citadas para los días 29, 30 y 31 de julio de 1997, 14, 15 y 16 de octubre de 1997, y 28, 29, 30 y 31 de octubre de 1997, en que se había citado por la Comisión Especial al recurrido.
*756(s) Copia de todos los expedientes en poder de la Comisión Especial o del inves-tigador relacionados con el recurrido.
(t) Copia de todas las declaraciones, los informes, los documentos y la evidencia que se haya producido como parte de la investigación que realizó la Comisión Especial de lo Jurídico del Senado cuando el recurrido actuó como investigador en el período 1981-1984.
(u) Copia de todas las declaraciones, los informes, los documentos y la evidencia que se haya producido ante la Comisión Especial durante la presente investigación o en las vistas públicas o ejecutivas en las que se haya mencionado, o esté relacionado el recurrido.
(v) Copia de todas las declaraciones, los informes, los documentos y la evidencia que se haya producido durante las investigaciones del Senado durante los años 1993-1996 en las comisiones correspondientes, en las que se haya mencionado o esté relacionado el recurrido.
(w) Copia de cualquier informe o documento preliminar o final, parcial o com-pleto o en borrador, donde cualquier comisión del Senado de Puerto Rico, que haya investigado la investigación del Cerro Maravilla desde enero de 1993 hasta el día de hoy, haya preparado o redactado, por sí o a través de algún agente, empleado, inves-tigador o asesor, o por cualquier persona en donde se haya evaluado o emitido co-mentarios, conclusiones o recomendaciones relacionadas con las actuaciones de la persona del recurrido.
(x) Copia de la notificación a otros testigos para que comparecieran a las vistas para las que estaba citado el requerido.


 El tribunal de instancia ordenó a la Comisión que entregara a Rivera Cruz en o antes de 5 de noviembre de 1997 los documentos que se describen a continua-ción:
“a. Copia de todos los documentos que se utilizarán por los peticionarios para la vista del 6 de noviembre de 1997.
“b. La transcripción completa, fiel y exacta de las vistas de la Comisión Especial Sobre el Cerro Maravilla (en adelante Comisión) de los días 14,15,16, 28, 29, 30 y 31 de octubre de 1997.
“c. Transcripción de las minutas, reuniones y vistas que dieron lugar a la aprobación de la Resolución del 28 de octubre de 1997 para acudir al Tribunal a solicitar se ordene al requerido a mostrar causa para no haber cumplido la orden del 21 de octubre de 1997.
“d. Copia de todas las convocatorias, citaciones y notificaciones a los cinco (5) miembros de la Comisión sobre la celebración de la vista en que se aprobó la resolu-ción del 28 de octubre de 1997 para acudir al Tribunal para que se ordenara al requerido a cumplir con la orden de 21 de octubre de 1997.
“e. Copia de todas las convocatorias, citaciones y notificaciones a los cinco (5) miembros de la Comisión sobre la celebración de las vistas a celebrarse los días 14, 15, 16, 28, 29, 30 y 31 de octubre de 1997.
*757“f. Copia de las citaciones expedidas por la Comisión al licenciado Rivera Cruz para comparecer a las vistas del 14,15,16, 28, 29, 30 y 31 de octubre de 1997.” Caso Núm. CC-97-735, Petición de certiorari, Apéndice, págs. 00218-00219.


 En la referida resolución, los Jueces Asociados Señores Hernández Denton y Fuster Berlingeri coincidieron en decretar no ha lugar al recurso. Sin embargo, con-signaron que no se justificába la orden al foro apelativo para que el asunto fuese atendido con carácter prioritario, “por no existir una situación de urgencia o de preeminente interés público”. El Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón se inhibieron.


 A solicitud de Rivera Cruz, el 13 de marzo de 1998 le concedimos prórroga para presentar su alegato hasta el 20 de marzo de 1998. No obstante, el 18 de marzo presentó una moción de desestimación fundamentada en que el 19 de marzo de 1998, el Senado había aprobado como “final” el informe de hallazgos y recomendaciones rendido por la Comisión Especial. Argumentó que resultaba académica cualquier controversia relacionada con su comparecencia ante dicha comisión. El 19 de marzo de 1998, le ordenamos que presentara su alegato en la fecha señalada y concedimos al Senado quince (15) días para exponer su posición en cuanto a la desestimación solicitada. Posteriormente, el 20 de marzo de 1998 denegamos la desestimación del licenciado Rivera Cruz y accedimos admitir como su alegato el sometido ante el Circuito de Apelaciones. El 31 de marzo de 1998 el Senado cumplió aduciendo que la controversia no se había tornado académica ya que tiene considerables repercusiones en la función y la facultad constitucional de las Ramas Legislativa y Judicial, y plantea una cuestión recurrente susceptible de repetición, excepción clara a la doc-trina de academicidad.


 Como excepciones reconocidas a esta doctrina tenemos: (1) si el caso pre-senta cuestión recurrente o susceptible de repetirse; (2) cuando el demandado varía su comportamiento y la situación de hechos, sin visos de permanencia, para evadir la revisión judicial, y (3) el caso, aunque académico en apariencia, conlleva consecuen-cias colaterales. P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995); Asoc. de Periodistas v. *760González, 127 D.P.R. 704 (1991); R. Serrano Geyls, Derecho Constitucional de Esta-dos Unidos y Puerto Rico, Ira ed., San Juan, Ed. C. Abo. P.R., 1986, Vol. I, pág. 122.


 por Resolución de 6 de mayo de 1998, a los fines de evaluar el planteamiento de academicidad, requerimos al Senado que remitiese copia certificada del debate y discusión en el pleno, que precedió la aprobación del informe de la Comisión Especial y de cualquier resolución aprobada por dicho cuerpo a raíz de la discusión y votación del informe aludido.


 En su oposición a la desestimación del recurso por académico, Hon. Charlie Rodríguez et al. nos sugieren como alternativa la aplicación de la doctrina de efectos colaterales.


 Al redactarse la Constitución, los constituyentes estimaron innecesario ha-cer referencia expresa al poder legislativo de investigación, ya que dicha facultad derivaba de lo que sería la Sec. 17 del Art. Ill, Const. E.L.A., L.P.R.A., Tomo 1. J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1982, Vol. III, pág. 152.


 Dispone:
“... Radicada la petición ante la Sala de San Juan del Tribunal ... de Primera Instancia, si surgiera de ésta que el testigo incumplió la orden de la Asamblea Le-gislativa, o de la Cámara de Representantes o del Senado, o de la comisión o subco-misión de uno de los cuerpos, o de la comisión o subcomisión conjunta, según sea el caso dicho tribunal deberá expedir una citación requiriendo y ordenando al testigo para que comparezca y declare o para que produzca la evidencia, documentos u objetos solicitados o para ambas cosas ante la Asamblea Legislativa, el Senado, la Cámara de Representantes, comisión, subcomisión o comité conjunto o ante dicho oficial investigador, según sea el caso; y cualquier desobediencia a la orden dictada *763por el tribunal será castigada por éste como un desacato civil al mismo.” 2 L.P.R.A. sec. 154a(2).


 Dispone:
“... Si el testigo incumpliere la orden del tribunal dictada bajo apercibimiento de desacato civil, al celebrarse la vista de desacato, el testigo podrá levantar en ella todas las cuestiones constitucionales, legales y de hecho que estimare pertinentes.” 2 L.P.R.A. sec. 154a(3).


 Mine Workers v. Bagwell, 512 U.S. 821, 829 (1994); C.J. Antieau, Modern Constitutional Law, 2da ed., Minnesota, Ed. West Group, 1997, Vol. 2, pág. 769.


 En el criminal, distinto al civil, la sentencia es por término fijo de encarce-lación, con o sin multa, y se cumpliría independientemente de que se cumpla la obligación original. Por ello, su validez depende de que al inicio se advierta al que-rellado que ha de seguirse en su contra un procedimiento de naturaleza criminal, de forma que pueda invocar los derechos y las garantías que dichos procesos reservan. Pérez Pascual v. Vega Rodríguez, 124 D.P.R. 529 (1989); Pueblo v. Vega, Jiménez, 121 D.P.R. 282 (1988); Sterzinger v. Ramírez, 116 D.P.R. 762 (1985); Pueblo v. Lamberty González, 112 D.P.R. 79 (1982); Pueblo v. Escalera, 95 D.P.R. 148 (1967); Guzmán Vega v. Piñero Piñero, 91 D.P.R. 704 (1965); Pérez v. Espinosa, 75 D.P.R. 777 (1954).
Al respecto, la jurisprudencia federal, adoptada en nuestra jurisdicción ha re-conocido que en este tipo de procedimiento —por ejemplo, en el que se tipifica como delito rehusarse a testificar ante algún foro legislativo— se tienen que garantizar todas las salvaguardas constitucionales. En Watkins v. United States, 354 U.S. 178, 208 (1957), el Supremo federal indicó que “[e]n cumplimiento de su obligación ... los tribunales tienen que conceder a los demandados todos los derechos que otorgan a los demandados en todos los otros casos criminales”. (Traducción nuestra.)
Por otro lado, se distingue entre el desacato sumario y el ordinario en que en el sumario el juez certifica que vio u oyó la conducta constitutiva de desacato, en cuyo caso se prescinde del requisito de vista. Sin embargo, los casos en que una parte desobedece una orden del tribunal se catalogan ordinarios y requieren que se le dé al acusado la oportunidad de ser oído. Pérez Pascual v. Vega Rodríguez, supra; Pueblo v. Ortiz Padilla, 102 D.P.R. 736 (1974); Pueblo v. Escalera, supra. Esta diferencia se ha establecido en el contexto del desacato criminal.


 Dispone:
"(a) En general. — - Las partes podrán hacer descubrimiento sobre cualquier materia, no privilegiada, que sea pertinente al asunto en controversia en el pleito pendiente, ya se refiera a la reclamación o defensa de cualquier otra parte, inclu-yendo la existencia, descripción, naturaleza, custodia, condición y localización de cualesquiera libros, documentos u otros objetos tangibles y la identidad y dirección de personas que conozcan hechos pertinentes. No constituirá objeción el que la in-formación solicitada sea inadmisible en el juicio, siempre que exista una probabili-dad razonable de que dicha información conduzca al descubrimiento de evidencia admisible.” (Énfasis suplido) 32 L.P.R.A. Ap. Ill, R. 23.1(a).


 De la Regla 18 de Evidencia, 32 L.RR.A. Ap. IV, se colige que la admisibili-dad de la prueba depende de su pertinencia y competencia al señalar que “[elvidencía pertinente es aquella tendente a hacer la existencia de un hecho más probable o menos probable de lo que sería sin tal evidencia; dicho hecho debe a su vez, referirse a una cuestión en controversia o ala credibilidad de algún testigo o declarante”.
El concepto pertinencia exige que la evidencia que se pretenda usar sea material y relevante. Una prueba es material si va dirigida a establecer un hecho adjudicativo, es decir, se refiere a algún elemento de la reclamación, defensa o credibilidad de testigos o declarante. En el fondo es una cuestión de derecho sustantivo. Por su parte, la relevancia pertenece al ámbito de derecho procesal que busca que la prueba tenga una tendencia a hacer más o menos probable un hecho en controversia. E.W. Clearly, McCormick on Evidence, 3ra ed., Minnesota, Ed. West Publishing Co., 1984, pág. 541 y ss.
Aunque la tendencia puede ser mínima, la admisibilidad de la prueba aún de-pende de su grado de valor probatorio versus el potencial de causar perjuicio indebido. Regla 19 de Evidencia, 32 L.P.R.A. Ap. IV.


 Miles-Un-Ltd., Inc. v. Town of New Shoreham, RI, 917 F. Supp. 91 (D.N.H. 1996); National Ass’n of Social Workers v. Harwood, 69 F.3d 622 (1er Cir. 1995); U.S. v. Rose, 28 F.3d 181 (D.C. Cir. 1994); Government of Virgin Islands v. Lee, 775 F.2d 514 (3er Cir. 1985); McSurely v. McClellan, 753 F.2d 88, cert. denegado, 474 U.S. 1005 (1985); United States v. Helstoski, 635 F.2d 200 (3er Cir. 1980); Hutchinson v. Proximine, 443 U.S. 111 (1979); United States v. Helstoski, 442 U.S. 477 (1979); Blake v. Town of Delaware City, 441 F. Supp. 1189 (D. Del. 1977); Eastland v. United States Servicemen’s Fund, 421 U.S. 491 (1975); Doe v. McMillan, 412 U.S. 306 (1973); Gravel v. United States, 408 U.S. 606 (1972); United States v. Brewster, 408 U.S. 501 (1972); Powell v. McCormack, 395 U.S. 486 (1969); Dombrowski v. Eastland, 387 U.S. 82 (1967); United States v. Johnson, 383 U.S. 169 (1966); Tenney v. Brandhove, 341 U.S. 367 (1951); Kilbourn v. Thompson, 103 U.S. 168 (1881).


 Miles-Un-Ltd., Inc. v. Town of New Shoreham, RI, supra; Romero-Barceló v. Hernández-Agosto, 75 F.3d 23 (1er Cir. 1996); Barceló v. Agosto, 876 F. Supp. 1332 (D. P.R. 1995); Brown & Williamson Tobacco Corp. v. Williams, 62 F.3d 408 (D.C. Cir. 1995); National Ass’n of Social Workers v. Harwood, supra; Pittston Coal Inc. v. Intern. Union, 894 F. Supp. 275 (W.D. Va. 1995); U.S. v. Rostenkowski, 59 F.3d 1291 (D.C. Cir. 1995); Maddox v. Williams, 855 F. Supp. 406 (D.C. 1994); Torres v. CBS News, 854 F. Supp. 245 (S.D. N.Y. 1994); U.S. v. McDade, 28 F.3d 283 (3er Cir. 1994); Brown v. Griesenauer, 970 F.2d 431 (8vo Cir. 1992); U.S. v. Swindall, 971 F.2d 1531 (11mo Cir. 1992); Virginians Against a Corrupt Congress v. Moran, 805 F. Supp. 75 (D.C. 1992); Williams v. Brooks, 945 F.2d 1322 (5to Cir. 1991); Gross v. Winter, 692 F. *768Supp. 1420 (D.C. 1988); Minpeco, S.A. v. Conticommodity Services., 844 F.2d 856 (D.C. Cir. 1988); Chastain v. Sundquist, 833 F.2d 311 (D.C. Cir. 1987); Chapman v. Space Qualified Systems Corp., 647 F. Supp. 551 (N.D. Fla. 1986); Lasa v. Colberg, 622 F. Supp. 557 (D. P.R. 1985); Acosta v. Agosto, 590 F. Supp. 144 (D. P.R. 1984); Miller v. Transamerican Press, Inc., 709 F.2d 524 (9no Cir. 1983); United States v. Myers, 635 F.2d 932, cert. denegado, 449 U.S. 956 (1980); Eastland v. United States Servicemen’s Fund, supra; Gravel v. United States, supra; Tenney v. Brandhove, supra.


 Las actuaciones de los legisladores y sus ayudantes en el curso de una investigación legislativa legítima están igualmente protegidas por la inmunidad. “[E]l poder de investigar cae claramente dentro de la definición del tipo de activida-des que son parte integral de las deliberaciones del Congreso relacionadas con la formulación de legislación”. Serrano Geyls, op. cit., pág. 644. Véase Eastland v. United States Servicemen’s Fund, supra.


 Kilbourn v. Thompson, supra; Tenney v. Brandhove, supra; Dombrowski v. Eastland, supra; Eastland v. United States Servicemen’s Fund, supra; Gravel v. United States, supra; Doe v. McMillan, supra; United States v. Brewster, supra.


 El Primer Circuito de Boston en Romero-Barceló v. Hernández-Agosto, supra, reafirmando la extensión del privilegio a los oficiales investigadores, concluyó que el licenciado Pérez Viera, entonces Oficial Investigador del Senado, estaba pro-tegido por la inmunidad legislativa al igual que los miembros de la Comisión.


 Ejemplos de circunstancias extraordinarias son: actos de traición, amenaza contra el sistema político, delitos, etc., Corporación Insular de Seguros v. García, 709 F. Supp. 288 (D. P.R. 1989); In re Grand Jury, 821 F.2d 946 (3er Cir. 1987); Hartley v. Fine, 596 F. Supp. 83 (W.D. Mo. 1984); United States v. Gillock, 445 U.S. 360 (1980); Lake Country Estates v. Tahoe Planning Agcy., 440 U.S. 391 (1979); United States v. Johnson, supra; Kilbourn v. Thompson, supra.


 por otro ia¿0; ¿e ios reglamentos del Senado y la Comisión Especial, se puede colegir con mayor precisión el ámbito del descubrimiento de prueba en pose-sión de las comisiones y quién o quiénes tienen derecho a descubrirla.
El Reglamento del Senado para Regir Investigaciones Conducidas por las Co-misiones Permanentes o Especiales, Sec. 14.4, visualiza para que los miembros de mayoría y minoría de las Comisiones, a través del Presidente, citen testigos y requie-ran documentos. Además, exige dar a todos los miembros copia de cualquier docu-mento, objeto o elemento de prueba que ha de utilizarse en la deposición de cualquier testigo, con tres (3) días de antelación a la vista ejecutiva, de estar disponible. Su See. 14.5 concede a los deponentes, entre otros derechos, formular peticiones pertinentes a su testimonio ante la Comisión y que se atiendan en un periodo de cuarenta y ocho (48) horas. El Presidente de la Comisión adjudica su pertinencia. La 14.7 establece que los miembros de la minoría tienen derecho a obtener, para su Oficial Investiga-dor, toda la evidencia recopilada a lo largo del proceso legislativo. Su Sec. 14.8 im-pone a la comisión velar por que los hallazgos de la investigación se mantengan en total confidencialidad hasta que la comisión autorice su divulgación.
Por su parte, el Reglamento para Regir la Investigación Senatorial sobre Posi-bles Irregularidades o Actuaciones Ilegales o Impropias en el Manejo de la Pesquisa Senatorial sobre los Sucesos del Cerro Maravilla durante los Años 1981 a 1992, 7 de febrero de 1997 (en adelante el Reglamento) garantiza al Oficial Investigador de minoría: acceso continuo durante todas las etapas de la investigación a toda la evi-dencia e información externa obtenidas', notificación oportuna de todos los pormeno-res y los procedimientos investigativos, incluso nombre de testigos, fecha de citación *773y resultado de las citaciones; opción a estar presente en la toma de declaraciones juradas y entrevistas realizadas por el Oficial Investigador de mayoría. No obstante, advierte que si cualquier Oficial Investigador divulga a terceros dentro y fuera del Senado, información obtenida en la investigación preliminar sin autorización de la Comisión o su Presidente podrá ser amonestado y hasta separado del cargo. En cuanto a los testigos citados a declarar o suministrar documentos, les da derecho a estar acompañados por dos (2) personas que acrediten haber cumplido con los fines de la investigación. Éstos tienen que juramentar confidencialidad ante el Oficial Investigador de mayoría y no podrán dirigirse a ningún Oficial Investigador antes o durante el interrogatorio ni tomar notas ni perpetuar de ninguna forma lo acontecido en el interrogatorio.
La Regla 2 del Reglamento, supra, dispositiva de los derechos y las obligaciones de los testigos exige que se les entregue copia del Reglamento junto con la citación. Le prohíbe grabar la declaración. Impide al Presidente, miembros de la Comisión y del Senado, acceso a ningún testimonio y evidencia de ningún tipo antes de ser pre-sentada a la Comisión en pleno por el Oficial Investigador de mayoría en audiencia pública o ejecutiva. La Regla 5 del Reglamento, supra, dispone que sólo el Presidente de la Comisión o el Oficial Investigador de la mayoría, autorizado por el Presidente, pueden publicar el nombre de cualquier testigo citado.
La Regla 7 del Reglamento, supra, reguladora de los procedimientos de las vistas y la transcripción de testimonios, establece en su inciso B, que si la Comisión Especial hace público cualquier testimonio bajo juramento en Sesión Ejecutiva, tiene que notificarlo al testigo por correo o personalmente con copia de su declaración. Además, un testigo examinado bajo juramento en Audiencia Pública o que parte de su testimonio ofrecido en Sesión Ejecutiva se hizo parte del expediente de una Audiencia Pública, tiene derecho a copia de la transcripción de su testimonio. Prohíbe hacer público testimonios ofrecidos en Sesión ejecutiva que la Comisión Especial determine imputan conducta difamatoria, denigrante o incriminatoria, a menos que la persona mencionada sea informada del testimonio y se le dé oportunidad de testificar bajo juramento.
La Regla 8 del Reglamento, supra, expresa claramente que la evidencia obte-nida en audiencia ejecutiva será secreta y sólo se hará pública cuando la Comisión lo determine, y cumpliendo con la Regla 7 del Reglamento, supra. Añade, que toda evidencia obtenida en audiencia ejecutiva debe publicarse finalmente, antes con el informe preliminar y el informe final, o sin éste, excepto que su confidencialidad esté dispuesta por ley o porque la Comisión Especial determine que no debe publicarse por razones de interés público. Igual carácter secreto tienen las discusiones y los acuerdos de las audiencias ejecutivas, salvo que el Presidente o la mayoría de los miembros de la Comisión estimen lo contrario.


 En Silva v. Hernández Agosto, 118 D.P.R. 45 (1986), los demandantes fueron los Senadores Rolando A. Silva, Calixto Calero Juarbe y la Sra. Mercedes Horres Vda. de Pérez, en calidad de miembros de la Comisión de lo Jurídico del Senado, en representación de la minoría P.N.P., quienes impugnaron la validez de la Regla 7.1 del Reglamento de la Comisión de lo Jurídico del Senado, que permitía excluir a los miembros de la minoría de las vistas ejecutivas y, por ende, el acceso de los docu-mentos y los testimonios allí vertidos. Resolvimos que para invocar la facultad cons-titucional de citar so pena de desacato y procesar por desacato y perjurio, era nece-sario que las minorías tuvieran oportunidad de estar representadas. No obstante, allí aclaramos que si voluntariamente se abstenían de participar, ello no impedía a la Comisión reunirse válidamente. Silva v. Hernández Agosto, supra, pág. 74.


 En nada menoscaba la facultad del Senado de volver a citar a Rivera Cruz, con independencia del trámite y resultado final sobre este incidente de desacato.